          Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KEVIN LAWRENCE OUELLETTE,

               Plaintiff,

               v.                                                    CASE NO. 20-3224-SAC

KANSAS BUREAU OF INVESTIGATON,
et al.,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Kevin Lawrence Ouellette is hereby required to show good cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. Plaintiff is a pretrial detainee held at the

McPherson County Jail in McPherson, Kansas.

       Plaintiff alleges that he is being held on a charge for failure to register. See State v.

Ouellette, Case No. 20-CR-96 (McPherson County District Court). Plaintiff argues that his

registration obligations have expired and he should no longer be required to register. Plaintiff

alleges that the Kansas Bureau of Investigation has required him to register improperly since

2007 and he is currently falsely incarcerated due to their negligence.




                                                 1
          Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 2 of 8




       Plaintiff names the Kansas Bureau of Investigation (“KBI”) and the McPherson County

Sheriff’s Office as defendants. Plaintiff seeks compensatory damages and seeks to have his 2008

convictions for failure to register removed from his criminal record.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to



                                                2
           Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 3 of 8




relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).



                                                   3
          Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 4 of 8




III. DISCUSSION

       1. Younger Abstention

       The Court may be prohibited from hearing Plaintiff’s claims under Younger v. Harris,

401 U.S. 37, 45 (1971). “The Younger doctrine requires a federal court to abstain from hearing a

case where . . . (1) state judicial proceedings are ongoing; (2) [that] implicate an important state

interest; and (3) the state proceedings offer an adequate opportunity to litigate federal

constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th Cir. 2007) (unpublished)

(citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003); see also

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). “Once

these three conditions are met, Younger abstention is non-discretionary and, absent extraordinary

circumstances, a district court is required to abstain.” Buck, 244 F. App’x at 197 (citing Crown

Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir. 2003)).

       An online Kansas District Court Records Search shows that Case No. 20-CR-96 is

pending. Therefore, it appears that the first and second conditions for Younger abstention would

be met because Kansas undoubtedly has an important interest in enforcing its criminal laws

through criminal proceedings in the state’s courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir.

2007) (“[S]tate control over criminal justice [is] a lynchpin in the unique balance of interests”

described as “Our Federalism.”) (citing Younger, 401 U.S. at 44). Likewise, the third condition

would be met because Kansas courts provide Plaintiff with an adequate forum to litigate his

constitutional claims by way of pretrial proceedings, trial, and direct appeal after conviction and

sentence, as well as post-conviction remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th

Cir. 1993) (“[F]ederal courts should abstain from the exercise of . . . jurisdiction if the issues

raised . . . may be resolved either by trial on the merits in the state court or by other [available]



                                                 4
          Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 5 of 8




state procedures.”) (quotation omitted); see Robb v. Connolly, 111 U.S. 624, 637 (1984) (state

courts have obligation ‘to guard, enforce, and protect every right granted or secured by the

constitution of the United States . . . .’”); Steffel v. Thompson, 415 U.S. 452, 460–61 (1974)

(pendant state proceeding, in all but unusual cases, would provide federal plaintiff with

necessary vehicle for vindicating constitutional rights).

       “[T]he Younger doctrine extends to federal claims for monetary relief when a judgment

for the plaintiff would have preclusive effects on a pending state-court proceeding.” D.L. v.

Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004). Plaintiff’s claim may be

stayed pending the resolution of the pending criminal charges. See Garza v. Burnett, 672 F.3d

1217, 1220 (10th Cir. 2012) (citing Wallace v. Kato, 549 U.S. 384, 393 (2007)); Myers v. Garff,

876 F.2d 79, 81 (10th Cir. 1989) (directing district court to stay claim for damages).

       2. Heck Bar and Habeas Nature of Claim

       To the extent Plaintiff challenges the validity of his sentence in his state criminal case, his

federal claim must be presented in habeas corpus. “[A] § 1983 action is a proper remedy for a

state prisoner who is making a constitutional challenge to the conditions of his prison life, but

not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(emphasis added). When the legality of a confinement is challenged so that the remedy would be

release or a speedier release, the case must be filed as a habeas corpus proceeding rather than

under 42 U.S.C. § 1983, and the plaintiff must comply with the exhaustion of state court

remedies requirement.     Heck v. Humphrey, 512 U.S. 477, 482 (1994); see also Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state court remedies is required by

prisoner seeking habeas corpus relief); see 28 U.S.C. § 2254(b)(1)(A) (requiring exhaustion of

available state court remedies). “Before a federal court may grant habeas relief to a state



                                                 5
          Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 6 of 8




prisoner, the prisoner must exhaust his remedies in state court. In other words, the state prisoner

must give the state courts an opportunity to act on his claims before he presents those claims to a

federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see

Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982).

Therefore, any claim challenging his state sentence is not cognizable in a § 1983 action. Plaintiff

should show cause why his Complaint should not be dismissed as not properly brought in a

§ 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck, 512 U.S. 477. If Plaintiff

has been convicted and a judgment on Plaintiff’s claim in this case would necessarily imply the

invalidity of that conviction, the claim may be barred by Heck. In Heck v. Humphrey, the United

States Supreme Court held that when a state prisoner seeks damages in a § 1983 action, the

district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that necessarily

implicates the validity of the plaintiff’s conviction or sentence is not cognizable unless and until

the conviction or sentence is overturned, either on appeal, in a collateral proceeding, or by

executive order. Id. at 486–87. Plaintiff has not alleged that the conviction or sentence has been

invalidated.

       3. Improper Defendants

       Plaintiff names the KBI as a defendant. The State of Kansas and its agencies are

                                                 6
          Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 7 of 8




absolutely immune from suits for money damages under the Eleventh Amendment. The Eleventh

Amendment presents a jurisdictional bar to suits against a state and “arms of the state” unless the

state waives its immunity. Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting

Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th

Cir. 2009)). Therefore, in the absence of some consent, a suit in which an agent or department of

the state is named as a defendant is “proscribed by the Eleventh Amendment.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). It is well established that Congress did not

abrogate the states’ sovereign immunity when it enacted § 1983. Quern v. Jordan, 440 U.S. 332,

338–45 (1979); Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

       Plaintiff has not named an individual defendant and names the McPherson County

Sheriff’s Office as the only defendant in addition to the KBI. To impose § 1983 liability on the

county and its officials for acts taken by its employee, plaintiff must show that the employee

committed a constitutional violation and that a county policy or custom was “the moving force”

behind the constitutional violation. Myers v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d

1313, 1318 (10th Cir. 1998) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 695 (1978)).

The Supreme Court explained that in Monell they decided “a municipality can be found liable

under § 1983 only where the municipality itself causes the constitutional violation at issue,” and

“there are limited circumstances in which an allegation of a ‘failure to train’ can be the basis for

liability under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385–86 (1989). Plaintiff

has pointed to no policy or deficiency in the training program used by the Sheriff’s Department.

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the Court’s deadline may result in dismissal of



                                                 7
           Case 5:20-cv-03224-SAC Document 5 Filed 10/05/20 Page 8 of 8




this case without further notice for failure to state a claim.

        IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 30, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

        IT IS SO ORDERED.

        Dated October 5, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   8
